By the Court :
The Courtis of opinion that the judgment in this cause should be so modified as to direct the forclosure of the mortgage held by plaintiff as to all the property mentioned in it; that the property embraced in the mortgage of plaintiff, add not embraced in the mortgage to Beckwith, set on foot by the judgment, should be first sold, and the proceeds paid over to the plaintiff, to the extent of his debt and costs, and any surplus remaining, to the defendants, purchasers from the mortgagor. If the proceeds of *429such s<alc should be insufficient to pay off plaintiff’s mortgage, that then the remaining property embraced in his mortgage should be directed to be sold, and the proceeds of the sale applied to the payment of the mortgage to Beckwith, and if any surplus remains, to the payment of the mortgage of the plaintiff. If anything remains after such payment last mentioned, it should be paid over to the purchasers from the mortgagor.
The cause is remanded, that the modifications above pointed out may be made by the Superior Court of the county of Ventura. The appellant to recover the costs of this appeal.